Citation Nr: 0115163	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-25 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for reflex sympathetic 
dystrophy.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from March 1975 to December 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied service connection 
for reflex sympathetic dystrophy (RSD).  

In an extensive written argument dated in April 2001, the 
veteran's representative classifies the issue as entitlement 
to service connection for a neurologic or vascular disorder.  
The sole issue developed for the Board's consideration is 
service connection for RSD.  The more broadly defined issue, 
as characterized by the representative, has not been 
addressed by the RO and is referred to the RO for action as 
set forth below.  


REMAND

It is essentially contended that the veteran is entitled to 
service connection for RSD because he first experienced 
symptoms of this syndrome in service but was not properly 
diagnosed at that time.  

The record indicates that the veteran was seen in service in 
January 1976 for complaints of very red skin, especially of 
the hands and feet, with some accompanying pain in his feet, 
of two months duration.  The redness was present all the 
time, but his feet were painful only when he stood on them.  
An examination showed cherry red erythema that blanched 
easily and refilled readily.  He was currently on medication.  
Drug-induced photosensitive vasculitis and possible 
idiopathic "erythromyalgia" of the lower extremities were 
assessed.  

The veteran was hospitalized the following month for 
evaluation of a skin rash.  He gave a two-month history of 
erythema over the hands, arms, face, neck and lower 
extremities.  He also complained of occasional tingling in 
his hands but did not relate a history compatible with 
Raynaud's phenomenon.  Systemic lupus (erythematosus) was 
suspected.  An examination showed a fine blanching erythema 
of the hands, upper extremities, thorax and proximal lower 
extremities.  He was neurologically intact.  The discharge 
diagnosis was erythema of unknown etiology.  

A dermatology consultation in June 1976 resulted in a 
diagnosis of "livido reticularis (or more properly livido 
racemosa) and brown hairy tongue."  In January 1978, the 
veteran was seen with the complaint that his extremities were 
cold to touch and felt tingly.  He said that moving around 
kept the numbness away.  He was referred for a dermatology 
consultation with a provisional diagnosis of erythema, but a 
definitive diagnosis was not thereafter entered.  The veteran 
was hospitalized in January 1978 for psychiatric complaints.  
A physical examination was within normal limits.  He was 
discharged from the hospital in February 1978 with a 
diagnosis of anxiety reaction with depressive features.  

A separation examination, if performed, is not of record.  
However, the report of a Medical Evaluation Board dated in 
November 1978 is negative for any physical abnormality.  The 
diagnosis was transient situational disturbance.  

A letter dated in January 1989 from Joseph V. Conroy, M.D., 
noted that the veteran had had two prior back surgeries at 
the L5-S1 level for right leg pain.  Magnetic resonance 
imaging showed a probable recurrent disc at L5-S1, mostly on 
the right.  

In February 1989, the veteran was admitted to a private 
hospital for surgery for extreme leg pain in the S-1 
distribution.  It was reported that he had had previous 
surgery elsewhere, but the pain had recurred and was severe.  
The veteran underwent surgery, and a significant epidural 
scar with severe nerve root fibrosis was encountered.  There 
was a mild degenerated disc, which was removed.  It was felt 
to be apparent that the main problem was a scar formation.  
Postoperatively, the veteran did not notice any real relief 
in his leg pain, and he was therefore considered a candidate 
for a dorsal column stimulator.  

When seen by Dr. Conroy in September 1989, it was reported 
that the veteran had apparently reinjured his back about six 
weeks previously.  He was just lying in bed and developed 
excruciating back pain.  There was no real history of any 
trauma.  It reached the point where he could barely walk, and 
he was brought to the hospital, where a CT scan showed 
epidural scarring.  On examination, he had decreased reflex 
on the right side with a mild change in strength.  

In a letter dated in December 1990, Dr. Conroy said that the 
veteran's diagnosis was arachnoiditis and that this was the 
reason the muscle in his leg had given way and caused him to 
fall.  In January 1991, the veteran underwent surgery to 
implant a morphine pump for intractable lumbar pain.  

Thus, the veteran's history following service was notable for 
lumbar disc surgeries complicated by arachnoiditis.  However, 
it does not appear that RSD was suspected until March 1994, 
when Dr. Conroy again saw him.  In a letter dated in June 
1994, Dr. Conroy said that he had seen the veteran in his 
office the previous month "and he does have RSD."  

RSD became an ever-firmer diagnosis as Dr. Conroy treated the 
veteran over the years.  In a letter dated in May 1998, Dr. 
Conroy said that the veteran had RSD and that due to severe 
nerve damage, he had to undergo a total abdominal colectomy 
and ileorectostomy in March 1998.  When the veteran underwent 
replacement of his morphine pump in March 1999, chronic pain 
syndrome was diagnosed.  

In a statement dated in September 1994, Dr. Conroy stated 
that the veteran was permanently and totally disabled due to 
severe arachnoiditis.  In a letter dated in October 1997, 
Vladimir Petorak, M.D., an internist, stated that the veteran 
had a long and complicated medical history that dated back to 
1987.  After back surgery, Dr. Petorak said, the veteran 
developed arachnoiditis, which resulted in reflex sympathetic 
dystrophy.  

The record contains a letter to Dr. Conroy, dated in May 
1990, from the attorney who had represented the veteran in 
connection with injuries that he had sustained "as a result 
of his original back injury in 1987."  The attorney 
indicated that the insurance carrier had recommended that the 
veteran be seen by Dr. Richard Katz, a neurologist at the 
Penn Diagnostic Center in Philadelphia.  The record also 
contains a letter to Dr. Conroy from Hoover Rehabilitation 
Services, Inc., dated in April 1991, in which reference is 
made to "U. F. & G." Insurance Company (probably a 
reference to U. S. F. & G. Insurance Company) and information 
is requested regarding the veteran's prognosis and treatment.  

The record thus suggests that the veteran was initially 
treated for a back injury, and underwent surgery therefor, as 
early as 1987.  Owing to the complex etiology of the claimed 
RSD, it would be helpful to obtain any available medical 
records of this treatment.  

The veteran's original claim for service connection for RSD 
was received in November 1999 and included the opinion of 
Craig N. Bash, M.D., asserting, based on a review of the 
record, that the veteran had RSD with symptoms that were 
first shown on January 30, 1976, in service.  In January 
2000, A VA neurologic examiner essentially concurred with Dr. 
Bash, adding that the veteran might have a superimposed 
connective tissue disease.  However, in May 2000, a VA 
rheumatologist reviewed the evidence of record and was of the 
opinion that the veteran did not have RSD.  Among other 
things, the rheumatologist explained that RSD usually 
involves only one extremity at a time and that the symptom of 
erythema had been present since 1976, prior to any injury or 
surgeries that the veteran had following service.  RSD, it 
was stated, usually occurs after injury or insult to an 
extremity.  The VA neurologic examiner signed the 
rheumatologist's report without explaining its inconsistency 
with that examiner's January 2000 etiological opinion.  

In April 2001, the veteran's representative submitted another 
opinion from Dr. Bash, who again reviewed the record.  Dr. 
Bash was of the opinion that the veteran suffered from a type 
of systemic sclerosis that had not been clearly diagnosed.  
He also agreed with the VA neurologic examiner that there 
might be RSD that coexisted with another systemic disorder.  
Dr. Bash was of the opinion that the conditions had their 
onset in service.  

The veteran's representative expressly declined to waive 
initial RO consideration of the latest opinion of Dr. Bash 
under 38 C.F.R. § 20.1304(c) (2000) and requested that the 
case be remanded to the RO for further development.  In 
addition, as noted above, the representative raised the issue 
of entitlement to service connection for a neurologic or 
vascular disorder.  This issue would seem to be inextricably 
intertwined with the issue currently in appellate status.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when a decision on 
one issue would have a "significant impact" on a veteran's 
claim for the second issue.)  Hence, adjudication of the TDIU 
claim must be deferred pending the outcome of the intertwined 
issue.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
which, among other things, eliminates the requirement that 
claims be well grounded and redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 
11-00 (all of the Act's provisions apply to claims filed 
before the effective date of the Act but not final as of that 
date); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
On remand, the RO must ensure that all development and 
notification requirements of the Act are satisfied.  

In view of the current posture of the case and the 
comprehensive scope of the Veterans Claims Assistance Act of 
2000, the Board is of the opinion that further development is 
necessary.  Accordingly, this case is REMANDED to the RO for 
the following action:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any neurologic or related disorder of the 
extremities at any time since service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  This should include 
any pertinent treatment records involving 
his original back injury in 1987, any 
pertinent treatment records in the 
possession of U. S. F. & G. Insurance 
Company, and any pertinent treatment 
records in the possession of Dr. Richard 
Katz, Penn Diagnostic Center, 
Philadelphia, Pennsylvania.  

2.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims file, 
and the veteran and his representative so 
notified.  The veteran may also submit 
any medical records in his possession, 
and the RO should give him the 
opportunity to do so prior to arranging 
for him to undergo VA examination.  

3.  After associating with the claims 
file all available records and statements 
received pursuant to the development 
requested above, the RO should contact 
the VA neurologic examiner who provided 
the January 2000 opinion, if available, 
and request that the examiner reconcile 
the opinions provided in January 2000, 
and May 2000.  The examiner should review 
the claims file and note such review in 
any opinion provided.

4.  The veteran should be afforded an 
examination by a board of two physicians 
with expertise in the neurologic 
disorders described above, specifically 
including RSD.  The examination should be 
conducted by physicians who have not 
previously examined the veteran, if 
possible.  The examiners are requested to 
determine the nature and extent of any 
neurologic or related disorder found to 
be present.  Any indicated studies should 
be undertaken, and all manifestations of 
current disability should be described in 
detail.  It is requested that the 
examiners review in detail the claims 
file, including the service medical 
records and all etiologic opinions, 
confer, and provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability) that the veteran 
has RSD and, if so, that it is 
attributable to service or to any 
incident in service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

4.  The RO should also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.  

5.  In connection with review of the 
claim currently on appeal, the RO should 
adjudicate the inextricably intertwined 
claim of entitlement to service 
connection for a neurologic or vascular 
disorder, as requested by the veteran's 
representative in April 2001.  In so 
doing, the RO should undertake any 
development, including VA examinations 
with nexus opinions, that it deems 
advisable.  Then, the RO should 
readjudicate the claim of entitlement to 
service connection for RSD.  

6.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  The 
veteran and his representative are 
reminded that to obtain appellate review 
of any matter not currently in appellate 
status, a timely appeal must be 
perfected.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is advised 
that the examination requested in this remand is deemed 
necessary to evaluate his claim, and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


